



COURT 
    OF APPEAL FOR BRITISH COLUMBIA




Citation:


R.K. 
          Heli-Ski Panorama Inc. v. Glassman,







2007 
          BCCA 9



Date: 20070108





Docket: CA33603

Between:

R.K. 
    Heli-Ski Panorama Inc.

Appellant

(
Petitioner
)

And

Martyn 
    Glassman, in his capacity as the Project Assessment Director for the Jumbo 
    Glacier Resort project, Joan Hesketh, in her capacity as the Executive Director, 
    Environmental Assessment Office, The Minister of Sustainable Resource Management, 
    the Minister of Small Business and Economic Development, the Minister of Water, 
    Land and Air Protection and Glacier Resorts Ltd.

Respondents

(
Respondents
)










Before:


The 
          Honourable Madam Justice Saunders




The 
          Honourable Madam Justice Levine




The 
          Honourable Mr. Justice Smith








R.V. 
          Wickett


Counsel for the Appellant




N. 
          Poole and N. Brown


Counsel for the Respondents,
Glassman, Hesketh, Environmental Assessment Office, Minister of Sustainable 
          Resource Mgmt., Minister of Small Business and Economic Development, 
          and the Minister of Water, Land and Air Protection




Place 
          and Date of Hearing:


Vancouver
,
British Columbia




7 September 2006




Place 
          and Date of Judgment:


Vancouver
,
British Columbia




8 January 2007








Written 
          Reasons by
:




The 
          Honourable Mr. Justice Smith




Concurred 
          in by:




The 
          Honourable Madam Justice Saunders

The 
          Honourable Madam Justice Levine





Reasons for Judgment of the Honourable Mr. Justice Smith:

[1]

It has been sixteen years since the respondent Glacier Resorts Ltd. 
    (Glacier) set out to build a year-round ski resort on Crown land in the 
    Jumbo Valley in southeastern British Columbias Purcell
Mountains
.  As the 
    judge below trenchantly observed, Glaciers plans have ground along at a 
    somewhat glacial pace.  For the first fourteen of those sixteen years, the 
    project was caught up in administrative procedures designed by the provincial 
    government to elicit the views of the general public, First Nations, and private 
    interests and to ensure that the project was compatible with land-use, environmental, 
    economic, social, heritage, and health values.  Then, on October 12, 2004, 
    the Ministers of Sustainable Resource Management, of Small Business and Economic 
    Development, and of Water, Land and Air Protection (the Ministers) issued 
    an environmental assessment certificate to Glacier pursuant to the
Environmental 
    Assessment Act
, S.B.C. 2002, c. 43 (the
2002 Act
), 
    which entitled it to go forward with the project, albeit subject to a number 
    of conditions and to obtaining further necessary approvals.

[2]

The appellant, the operator of a heli-skiing business on the affected 
    Crown land and an opponent of the project since its inception, applied to 
    the Supreme Court of British Columbia pursuant to the
Judicial Review 
    Procedure Act
, R.S.B.C. 1996, c. 241 for an order quashing the issuance 
    of the environmental assessment certificate, alleging bias and a denial of 
    procedural fairness in the administrative procedures that led to the Ministers 
    decision.  The application was dismissed by Mr. Justice Melnick for reasons 
    that may be seen at 21 C.E.L.R. (3d) 58, 2005 BCSC 1622.

[3]

The appellant now asks us to set aside this judgment and to substitute 
    an order quashing the issuance of the certificate and remitting the matter 
    for a reconsideration of the environmental assessment.  The appellant alleges 
    that Mr. Justice Melnick erred in concluding that it had been given a meaningful 
    opportunity to be heard in the investigative process antecedent to the Ministers 
    decision.  It has not appealed the rejection of its allegation of bias.

[4]

For the reasons that follow, I have concluded that the learned chambers 
    judge made no error that would warrant our intervention and I would dismiss 
    the appeal.

Background

[5]

The appellant and its predecessors have carried on the heli-skiing 
    business since 1970 pursuant to licences of occupation of Crown land granted 
    by the provincial government. The licences do not provide the appellant with 
    assured tenure, and neither it nor its predecessors in the business have ever 
    had a right to exclusive use of the land.  The current licence, which was 
    granted on December 2, 2001 for a term of twenty years, provides that the 
    government may terminate it on notice if the land is required for public use 
    or if, in the opinion of the government, cancellation is in the public interest.  
    As well, it permits the government to make other dispositions of the land 
    and provides that the appellant will make no claim for compensation or damages 
    in respect of any such disposition unless the disposition materially affects 
    the exercise of its rights under the licence.  It provides for all disputes 
    to be resolved by arbitration.

[6]

The events that led to the underlying conflict were set in motion in 
    1989 and 1990.  In October 1989, the appellant applied for permission to clear 
    ski runs in the Jumbo Valley, an area within its licence.  Permission was 
    granted in May 1990.  At or about the same time, Glacier submitted a formal 
    expression of interest to the provincial government in developing a ski 
    resort in the Valley.  Then, the Minister of Environment, Lands and Parks 
    issued a call for proposals for a ski resort. Glacier responded in early 1991 
    and its proposal was accepted in 1993.  In the meantime, the appellant had 
    completed the clearing of ski runs and, since then, it has carried on most 
    of its business in the Jumbo
Valley
and on the adjoining 
    Farnham Glacier.

[7]

From 1991 until 1999, while Glaciers project was undergoing the rigid 
    assessment process mandated by the then-existing legislative scheme, the appellant 
    voiced objections at every stage.  As a result, an independent consultant, 
    Mr. Harley, was retained in September 1998 by the responsible government agency, 
    the Environmental Assessment Office (the EAO), to advise on the possible 
    effects of the project on the appellants business and to identify ways of 
    mitigating any adverse effects.  During the course his investigation, which 
    commenced in September 1998, Mr. Harley met extensively with the appellant 
    and Glacier and with their respective consultants and, as well, did some heli-skiing 
    in the Jumbo Valley.  He published a draft report in early 1999 that was not 
    favourable to Glacier and spent approximately eight months thereafter responding 
    to Glaciers criticisms of the draft.  In November 1999, he reported back 
    that, in his opinion, the proposed ski resort would have a detrimental effect 
    on the appellants business and, as the resort expanded, would deprive the 
    appellant of reliable bad-weather heli-skiing terrain and cause its business 
    to fail.

[8]

Dismayed by Mr. Harleys report, Glacier suspended further action on 
    its application until the Legislature repealed the applicable legislation 
    and replaced it with the
2002 Act
.

[9]

Under the
2002 Act
, the determination of the scope of 
    environmental assessments and of the methods and procedures to be used in 
    the assessments was delegated, by s. 11, to the executive director of the 
    EAO, who was also given a broad discretion to vary particular assessment schemes 
    in order to deal with proposal modifications and to ensure the completion 
    of an effective and timely assessment.  The next steps are set out in s. 
    17:

17
(1)  
    On completion of an assessment of a reviewable project in accordance with 
    the procedures and methods determined or varied

(a)        
    under section 11 . . .

. 
    . .

the 
    executive director . . . must refer the proponent's application for an environmental 
    assessment certificate to the ministers for a decision under subsection (3).

(2)        
    A referral under subsection (1) must be accompanied by

(a)        an assessment report prepared by the executive director . . 
    .

(b)        the recommendations, if any, of the executive director. . ., 
    and

(c)        reasons for the recommendations, if any, of the executive director 
    . . .

(3)        
    On receipt of a referral under subsection (1), the ministers

(a)        must consider the assessment report and any recommendations 
    accompanying the assessment report,

(b)        may consider any other matters that they consider relevant 
    to the public interest in making their decision on the application, and

(c)        
    must

(i)         issue an environmental assessment certificate to the proponent, 
    and attach any conditions to the certificate that the ministers consider necessary,

(ii)        refuse to issue the certificate to the proponent, 
    or

(iii)       order that further assessment 
    be carried out, in accordance with the scope, procedures and methods specified 
    by the ministers.

[10]

As well, the
2002 Act
and the ancillary
Prescribed 
    Time Limits Regulation
, B.C. Reg. 372/2002 imposed time limits on 
    the EAO and the Ministers for the completion of their respective statutory 
    responsibilities.  Clearly, the legislative objective of the new legislation 
    was to reduce delays in the environmental assessment process and to make it 
    more flexible and efficient than it had been under the previous legislative 
    scheme.

[11]

By administrative order of the EAO issued at the end of December 2002 
    (the transition order), the Glacier project was formally transferred into 
    the new assessment process.  In December 2003, Glacier submitted a revised 
    proposal to the EAO and made suggestions on how to ameliorate the consequences 
    reflected in the Harley report for the appellants business.  In January 2004, 
    an order was made pursuant to s. 11 specifying the scope of the assessment 
    of the revised proposal and the procedures and methods to be used.  Among 
    other things, the assessment was to take into account practical means to 
    prevent or reduce to an acceptable level any potential significant adverse 
    effects and to consider potential economic effects within the scope of the 
    assessment.  The order also provided for full public disclosure and broad 
    public consultation.  As well, the order imposed deadlines on the EAO and 
    the Ministers for completion of their statutory responsibilities: the EAO 
    was to deliver its assessment report within 180 days of accepting Glaciers 
    proposal for review and the Ministers were to make their decision within forty-five 
    days thereafter.  The latter limit was subsequently extended for a short period.

[12]

The EAO accepted the revised proposal for review on February 5, 2004.  
    The appellant continued to oppose the project throughout the new assessment 
    process.  It attended two open houses in the local area sponsored by the EAO 
    in March 2004, at which it set up information booths and made known its views.  
    As well, it delivered a comprehensive seventy-eight-page submission to the 
    EAO in April 2004 in which it detailed its objections to the revised proposal.  
    Further, the appellant met in May 2004 with the responsible Ministers and 
    with the Minister of State for Resort Development and, using a PowerPoint 
    presentation, explained its objections to the project and advocated the refusal 
    of an environmental assessment certificate.  The presentation was effective 
     in a letter written following the meeting to thank the appellant for the 
    presentation, the Minister of Water, Land and Air Protection stated, We are 
    certainly aware of the issues concerning your tenure.

[13]

In the meantime, in March 2004, the EAO decided to re-evaluate the 
    possible business conflict between the appellant and Glacier in light of Glaciers 
    revisions to the design of the project.  On May 31, 2004, after considering 
    several firms for the re-evaluation, the EAO hired Sierra Systems Group Inc. 
    (Sierra) as an independent consultant.  The contract with Sierra incorporated 
    draft terms of reference on which the appellant had been consulted.  Sierra 
    was to determine how much ski terrain would be lost to the appellant if the 
    ski resort should proceed; to evaluate the measures proposed to ameliorate 
    those losses by Glacier and by Lands and Water B.C. Inc. (LWBC), the lead 
    government agency in the process; and, if there would be losses that could 
    not be mitigated, to advise on the factors to consider in arriving at appropriate 
    compensation and to estimate the amount of compensation that might be payable 
    to the appellant.  As to the approach to be taken, the terms of reference 
    indicated that Sierra should, to the extent possible . . . work closely 
    with the appellant and its consultant, with LWBC, and with Glacier, and that 
    it should consult the following sources of information: the Harley report; 
    Glaciers response to the Harley report; Glaciers revised proposal for the 
    project; the appellants comments on the revised proposal; Glaciers response 
    to the appellants comments; any additional information supplied by the appellant 
    and Glacier; and the appellants management plan, operational records, and 
    other information and reports submitted by the appellant to LWBC.

[14]

The contract also contained a schedule for the various steps in the 
    assignment.  Although Sierra was required to complete its study and submit 
    its final report by June 21, 2004, three weeks after the contract was signed, 
    it did not submit the report until late July 2004.

[15]

Contrary to Mr. Harleys earlier opinion, Sierras view was that the 
    appellants business would not be destroyed by Glaciers project.  In its 
    opinion, although the business would be adversely affected, the appellant 
    would be able to mitigate the harm by taking advantage of the ski resort to 
    supplement its business and by utilizing other skiing areas within the boundaries 
    of its licence including, in particular, the Glacier Creek area.  The EAO 
    delivered the Sierra report to the appellant and to Glacier and invited their 
    comments by August 13, 2004.

[16]

In the meantime, on August 3, 2004, the date stipulated by the s. 11 
    order, the EAO submitted its assessment report, along with other relevant 
    materials, to the Ministers pursuant to s. 17 of the
2002 Act
.  
    The scope of the report, which was 127 pages in length and was preceded by 
    a ten-page executive summary, can be seen from the table of contents.  It 
    discussed, among other matters relevant to the issuance of an environmental 
    assessment certificate, government policy and planning; the commercial alpine 
    ski policy process; technical resort design and management issues; environmental, 
    resource management and related technical issues, including waste management, 
    air quality, water management, fish and wildlife resources, forest resources, 
    mineral resources, and agricultural resources; socio-economic and community 
    issues, including economic development, recreation and tourism, road access 
    and transmission line issues, and infrastructure requirements; and First Nations 
    issues.

[17]

Four pages of the assessment report, under the heading Recreation 
    and Tourism Impacts, were devoted to implications for the appellants business.  
    The report noted that the ski resort and the heli-skiing business would be 
    overlapping tenures and stated, Overlapping tenures are common on Crown 
    lands throughout the Province as the government strives to achieve the highest 
    and best use from a provincial resource.  It reviewed the full history of 
    the conflict between the appellant and Glacier, including the Harley report 
    and the Sierra report, and set out and discussed the appellants objections 
    to the project.  It stated that the EAO was awaiting receipt of comments on 
    the Sierra report from the appellant and from Glacier and that they would 
    be taken into account after receipt.  It noted that Glacier had committed 
    to cooperating with the appellant in specific ways to minimize the harmful 
    effects on its business and, as well, to indemnifying the province in the 
    event that compensation might be due to the appellant pursuant to the terms 
    of its licence, and it recommended that these assurances be incorporated as 
    conditions of any environmental certificate that might be issued.  It concluded,

Based 
    on the information available, the EAO is satisfied that measures can be implemented 
    (such as R.K. Heli-Ski making better use of other regions of its tenure and 
    the Proponent allowing R.K. Heli-Ski access to the CRA and willingness to 
    develop a synergistic relationship) to avoid or address any potential material 
    effect on R.K. Heli-Ski.

[18]

In response to the EAOs request for comments on the Sierra report, 
    the appellant delivered a detailed letter on August 11, 2004 in which it alleged 
    that the two key conclusions drawn by Sierra were wrong and were based on 
    inaccurate information and faulty analysis.  According to the appellants 
    letter, they were, first, a suggestion that it had intentionally increased 
    its usage of the Jumbo Valley in the 1989/1990 ski season upon learning of 
    Glaciers proposed ski resort in an attempt to thwart the project, and, second, 
    that its losses could be mitigated by sharing a
synergistic
relationship with Glacier and in particular by shifting some of its business 
    to the Glacier Creek drainage area to make up for the loss of skiing terrain 
    in the Jumbo Valley and on Farnham Glacier.

[19]

On the first point, the appellant stated that the statistics relied 
    upon by Sierra as showing a large shift of heli-skiing business to the
Jumbo
Valley in and 
    after 1990 were incorrect.  It attached what it said were the correct statistics 
    and explained how, in its view, these statistics supported its position that 
    the use of the Jumbo Valley was critical to its business.  It denied any bad 
    faith and set out business and safety reasons for its increased use of the 
    Jumbo
Valley
.

[20]

On the second point, the appellant stated that the Jumbo
Valley
is its only 
    predictable bad-weather access to skiing and that the Glacier Creek area is 
    inaccessible in bad weather.  It argued that Sierras conclusions that it 
    had made significant use of the Glacier Creek area in the past and that this 
    area provided predictable bad-weather access were based on a misreading of 
    its records.  Further, it alleged that Sierra had failed to do a detailed 
    analysis of usage such as the one Mr. Harley had done.  As a result, it said, 
    Sierras report was inaccurate and was not based on fact.  It concluded by 
    asserting that the Harley report provided a realistic assessment of the 
    impact of the proposed ski resort on its business.

[21]

Glacier responded to the EAOs request for comments with a letter to 
    the EAO dated August 13, 2004, in which it expressed satisfaction with the 
    Sierra report and said the conclusions reached were fair.

[22]

The EAO submitted this correspondence to Sierra for its consideration.  
    Sierra responded with a twenty-page supplemental report in which it gave a 
    detailed explanation of why it did not accept the appellants criticisms.  
    It stated that it had based its analysis on information provided by the appellant, 
    including reports filed by the appellant with the government pursuant to its 
    licence, and on responses by the appellants representatives to interview 
    questions.  It advised, Nothing has come to light in this review that would 
    give cause to modifying the interpretations or conclusions presented in the 
    Report.

[23]

On August 24, 2004, the EAO delivered several documents to the Ministers: 
    the Sierra report; the comments of the appellant and Glacier on the Sierra 
    report and the Sierra supplemental report; the Harley report; and the comments 
    of the appellant, Glacier, and Mr. Harley on the Harley report.  Along with 
    them, it delivered an Information Notice, in which it stated that the additional 
    documents presented no new information that would affect the conclusion it 
    had expressed in the assessment report previously submitted.

[24]

Subsequently, representatives of the EAO met with the Ministers and 
    discussed the consequences for the appellants business if the project should 
    be approved.  Ultimately, on October 12, 2004, the Ministers issued the impugned 
    environmental assessment certificate.  As recommended by the EAO in the assessment 
    report, it included, as a condition, the requirement that Glacier indemnify 
    the government for any damages that might be payable to the appellant.

Decision of the chambers judge

[25]

The chambers judge concluded that the appellant had a right to a fair 
    and impartial hearing.  However, he rejected the three submissions made by 
    the appellant as to its right to be meaningfully heard.

[26]

To the appellants first submission, that the EAO did not ensure that 
    it was heard by Sierra, the chambers judge responded,

[63]      
    . . . The EAO provided terms of reference to Sierra which provided for meaningful 
    input from all members of the public, including R.K.  Sierra conducted two 
    open houses at which R.K. had the opportunity to make its case and at which 
    other interested individuals could express support and concern for its position.

[27]

On the appellants second point, that the EAO did not provide the opportunity 
    the appellant expected to prove to it or to Sierra that Sierras findings 
    were in error before submitting Sierras report to the Ministers and thereby 
    failed to honour the appellants legitimate expectations, he said,

[64]      
    The terms of reference and the investigative framework established for the 
    process that resulted in the BHA report were not the same as those established 
    for the process that resulted in the Sierra report.  R.K. had no reason in 
    law or in fact to expect that the process would be exactly the same given 
    the enactment of new legislation and the promulgation of an order defining 
    the new process that explicitly repealed the former process.

[65]      
    In fact, Sierra was not obliged to meet directly with either Glacier or R.K.  
    It is unfortunate that, having apparently taken the step of meeting with a 
    representative of Glacier, however, that Sierra had to be convinced of the 
    importance of also meeting in person with representatives of R.K.  That said, 
    however, the fact remains that there was such a meeting.

[28]

As to the third argument, that the EAO did not consider or analyze 
    the appellants response to the Sierra report before it completed and delivered 
    its assessment report, the chambers judge concluded,

[66]      
    R.K. is correct in suggesting that the more appropriate chain of events would 
    have been for the EAO to have requested its comment on the Sierra report before 
    incorporating Sierras conclusions into its Assessment Report and sending 
    that report to the Ministers.  Had that been the end of it, I would have agreed 
    with R.K.  It would have been preferable for the EAO to have secured an extension 
    of the deadline in which to submit its report so as to include not only the 
    responses of R.K. and Glacier to that report but also its observations on 
    those responses and have incorporated the responses into the decision making 
    process leading to its recommendation.  However, before its report was considered 
    by the Ministers, the EAO did provide to the Ministers the responses of both 
    Glacier and R.K. and, most importantly, provided a letter by way of supplemental 
    report commenting on the responses and indicating that the views of the EAO 
    had not changed because of the responses.  As noted earlier, there was a further 
    meeting between officials of the EAO and the Ministers to discuss the issues 
    relating to Glacier and R.K.  Thus, to the extent there was a breach of procedural 
    fairness because of R.K. not having its response considered before the report 
    of the EAO went to the Ministers on August 3, 2004, that breach was cured 
    by the subsequent action of the EAO in providing to the Ministers the responses 
    of R.K. and Glacier and its commentary on those responses and indication that 
    its view as to its recommendation had not changed as a result.

. . .

[68]      
    In the result, I conclude that any breach of procedural fairness demonstrated 
    by the timing and manner of the receipt of submissions of R.K. by the EAO 
    and its comment upon them was technical and not substantial in nature.

Grounds of appeal

[29]

The appellant alleges that the chambers judge erred in each of these 
    three conclusions.  On the third ground, it adds a submission that the chambers 
    judge did not mention, that is, that an assessment report arising out of a 
    process in which there was a denial of procedural fairness is not an assessment 
    report within the meaning of s. 17 of the
2002 Act
and, as 
    a result, the Ministers had no jurisdiction to issue the environmental assessment 
    certificate.

Discussion


1.
Procedural fairness  the relevant principles

[30]

Administrative decisions must be made using a fair and open procedure, 
    appropriate to the decision being made and its statutory, institutional and 
    social context:  see
Baker v.
Canada 
    (Minister of Citizenship and Immigration)
, [1999] 2 S.C.R. 817, 174 D.L.R. (4th) 193 
    at ¶ 22
per
LHeureux-Dubé J.  That the Ministers decision affected 
    the appellants interests was only incidental, in the sense that those interests 
    were but one factor to be weighed in the balancing of numerous disparate concerns.  
    At its heart, the decision to allow the ski resort to proceed was a public 
    policy decision that involved the weighing of all public and private interests 
    involved.  This context puts the decision at the far end of the administrative-decision 
    spectrum from judicial-like decisions and their attendant procedural safeguards.  
    Since the appellants business is at risk, the appellant must be given a hearing, 
    but the requirements of procedural fairness will be satisfied in the circumstances 
    so long as the appellant was given an opportunity to put forward its views 
    and its evidence and to have them considered.

[31]

The impugned decision in this case was made by the Ministers.  However, 
    the appellant does not suggest that they failed to afford it procedural fairness.  
    Rather, the appellant submits that their decision is fatally flawed because 
    the EAO failed to do so.

[32]

The obligation to provide a fair hearing is not always confined to 
    the actual decision-maker.  It also extends to public bodies, like the EAO, 
    whose function is to investigate and make recommendations to the decision-maker: 
     see
Irvine v. Canada (Restrictive Trade Practices 
    Comm.)
, [1987] 1 S.C.R. 181 at 221-22, 41 D.L.R. 
    (4th) 429, citing
Abel v.
Ontario (Advisory Review Board)
(1980), 119 D.L.R. (3d) 101, 31 O.R. (2d) 
    520 at 529-31 (C.A.).  However, this duty does not normally extend to staff 
    and other agents of the public body, since the rights of the individual are 
    not usually affected in a final or determinative sense until the public body 
    acts on the result of their investigation: see
Irvine
,
supra
, at 219.

2.
The EAOs alleged failure to 
    ensure a hearing by Sierra

[33]

The appellant submits first that the EAO breached its duty to provide 
    procedural fairness in the environmental assessment process by failing to 
    require Sierra, its agent, to afford the appellant a meaningful hearing.  
    As I understand this submission, the appellant contends that the Sierra report 
    was a critical foundation for the EAOs recommendation and consequently for 
    the Ministers decision, and that the failure of Sierra to properly hear the 
    appellants case infected the whole process with procedural unfairness.

[34]

The respondents submit that this argument should be rejected because 
    Sierra was not a statutory delegate of the EAO.  Rather, the respondents say, 
    Sierra was an independent consultant.  I think this issue turns on the substance 
    of Sierras role, rather than on semantic distinctions.  In my view, since 
    a substantial part of Sierras assignment was to find the facts upon which 
    the EAO could rely, Sierra was a delegate of the EAO for that purpose.  Since 
    the findings of fact were critical to the appellants interests, it seems 
    to me that the appellant should have been afforded a fair hearing at the fact-finding 
    stage.

[35]

However, nothing turns on this, since I am not persuaded that the trial 
    judge erred in concluding that Sierra had afforded a fair hearing to the appellant.

[36]

The appellant begins this submission by alleging two patent errors 
    of fact by the chambers judge.  First, it contends that the finding that the 
    terms of reference provided by the EAO to Sierra provided for meaningful 
    input from all members of the public, including R.K. is patently wrong  
    the terms of reference said only that to the extent possible, the consultant 
    will work closely with the appellant.  The second obvious error, the appellant 
    says, is the finding that Sierra conducted two open houses at which R.K. 
    had the opportunity to make its case  in fact, the open houses were sponsored 
    by the EAO before Sierra was retained.

[37]

The appellant is correct that the chambers judge erred in these findings.  
    Obviously, on the first point, the chambers judge had in mind the s. 11 order, 
    which provided for full and broad public consultation throughout the assessment 
    process.  It is clear that Sierras task was confined in its focus and did 
    not involve public consultation.  However, nothing turns on this since the 
    chambers judge found that Sierra had, in fact, afforded the appellant an opportunity 
    to make its case.  The second error is immaterial  the substance of the chambers 
    judges finding was that the appellant had an opportunity to make its case 
    at two open houses, whoever sponsored them.

[38]

The next error alleged is that, although there was a meeting between 
    representatives of Sierra and the appellant, the trial judge erred in concluding 
    that the meeting was meaningful.

[39]

The appellant contends first that the chambers judge ignored the uncontradicted 
    evidence that one of Sierras representatives, Mr. Davidson, appeared uninterested 
    and perturbed during the meeting, and that the Sierra representatives said 
    they had damning information, obtained from the government, that the appellant 
    concentrated its business in the Jumbo Creek Valley only after it learned 
    of Glaciers proposal.  It submits further that at no time during the meeting 
    did Sierra allow [the appellant] to view this so called damning information 
    . . . or allow [the appellant] to provide comments or an explanation regarding 
    same.  This information consisted of the records filed by the appellant with 
    LWBC of its usage of the various areas within its licence and, in particular, 
    the records of its change in usage of the Jumbo
Valley
in and after 
    1990.

[40]

I do not agree that the chambers judge ignored the appellants evidence 
    about the attitude of Sierras representative at the meeting.  He said that 
    Sierra was reluctant to meet with the appellant and had to be convinced to 
    do so, he noted Sierras apparently unsympathetic attitude to the appellant, 
    and he observed that it was unfortunate that, after it had already met with 
    Glacier, Sierra had to be convinced of the importance of a meeting with the 
    appellant.

[41]

Nor can I agree with the appellants submission that the chambers judge 
    failed to address whether the meeting was meaningful.  The appellant contends 
    that the attitude of Mr. Davidson belies any suggestion that the appellant 
    was given a fair hearing.  However, although the meeting ended acrimoniously, 
    the chambers judge concluded that it had given the appellant an opportunity 
    to meet with a representative of Sierra, to make a submission to it, and to 
    explain its concerns.  The evidence supports this conclusion.

[42]

With respect to the submission regarding the damning information, 
    the appellant led no direct evidence to show that its representatives at the 
    meeting asked to see the information and to show that Mr. Davidson refused 
    their request.  Moreover, Mr. Gibbons, a representative of the appellant at 
    the meeting, deposed in his affidavit that he was given an opportunity on 
    the following day to respond to Sierras suggestion that the appellant had 
    deliberately made misleading use of the Jumbo Valley.  He said [my emphasis 
    added],

44.       
    On July 9, 2004 Dan Slamet of Sierra called me on the telephone.  Mr. Slamet 
    apologized to me for the way the meeting on the previous day had ended.  He 
    also said that both he and Mr. Davidson were overwhelmed by my truthfulness 
    and candourness [
sic
] and they wanted to make it clear that they believed 
    what I had told them.
He then advised me that they were required to balance 
    what I had told them with historic documents
.  He then told me that there 
    was no question that the Jumbo ski resort project would have an impact on 
    RK.  He also advised that they had no dispute as to the use data provided 
    by RK and
he advised that it will be up to the Environmental Assessment 
    Office to assess the importance and context of the historic information in 
    contrast to the current use data
.
He then told me that he needed some 
    documents from us to prove that RK had not changed its behaviour to thwart 
    the Jumbo ski resort project.  I advised him that we had such documents and 
    that I would provide them to him
.

45.
Following the phone call referred to in the preceding paragraph I faxed 
    the documents sought by Mr. Slamet to Sierras office
.

[43]

Thus, the appellant was given an opportunity to respond and did respond 
    to the suggestion that it had attempted to thwart Glaciers project.

[44]

Accordingly, I am not persuaded that the chambers judge erred as alleged 
    and I would not accede to the appellants first submission.

3.
The alleged failure to honour 
    the appellants legitimate expectations

[45]

One of the relevant factors in a consideration of procedural fairness 
    is whether the person affected had any legitimate expectations as to the procedures 
    to be followed.  If there were such expectations based on a regular practice 
    of the tribunal or on an express or implied representation that certain procedures 
    would be followed, procedural fairness might require that the expected procedures 
    be adopted: see
Baker
,
supra
, at ¶ 26.

[46]

The appellant relies on two arguments in its submission that its legitimate 
    expectations were not met.

[47]

The first submission begins with the allegation that the chambers judge 
    erred in concluding, in the following passage of his reasons, that the process 
    for consultation adopted in the pre-2002 assessment period had been repealed:

[43]      
    . . . On December 30, 2002, a transition order was made which placed the process 
    for the Jumbo Project under the auspices of the Act.  Of some importance is 
    that the transition order repealed the consultation process which had been 
    followed under the project specifications that had been in place and which 
    led to the BHA report.  Specifically, the transition order provided:

The 
    process for establishing a project committee under the former Act is repealed 
    and a process for consulting with members of the former project committee 
    and others will be specified whenever an order is issued under section 11 
    of the Act.

[48]

The appellant contends that the transition order repealed only the 
    process for establishing a project committee, not the consultation process 
    that had previously been in effect.  Further, the appellant submits, this 
    clause stipulated in effect that a process for consulting with the appellant 
    would be set out in the s. 11 order.  Since the order subsequently made under 
    s. 11 did not specify any consultation with the appellant, the appellant says 
    it was entitled to expect that the consultation afforded Glacier in respect 
    of the Harley report would be afforded it in respect of the Sierra report.

[49]

The foundation of this argument is fundamentally flawed.  The clause 
    of the transition order on which the argument is founded was not an operative 
    order  rather it was a recital of the precedent facts upon which the operative 
    orders that followed were based.  Moreover, it was a correct recital.

[50]

Section 7 the
Environmental Assessment Act
, R.S.B.C. 
    1996, c. 119 provided for the assessment of reviewable projects and for the 
    granting or denial of approval.  Sections 9 and 10 provided for the establishment 
    of project committees to assess reviewable projects pursuant to s. 7 and set 
    out their duties and responsibilities.  Subsection 9(6)(a) provided that project 
    committees could determine their own procedures and s. 10 provided,

10
The purpose of a project committee established for a reviewable project is, 
    in respect of that project,

(a)        to provide to the executive director, the 
    minister and the responsible minister expertise, advice, analysis and recommendations, 
    and

(b)        to analyze and advise the executive director, 
    the minister and the responsible minister as to,

(i)         the comments received in response to an invitation 
    for comments under this Act,

(ii)        the advice and recommendations of the public 
    advisory committee, if any, established for that reviewable project,

(iii)       the potential effects, and

(iv)       the prevention or mitigation of adverse effects.

[51]

By s. 58 of the
2002 Act
, the 1996 Act was repealed.  
    By s. 51(3), any assessment of a reviewable project that was in progress under 
    s. 7 of the repealed legislation must be continued and disposed of under 
    this Act as an application for an environmental certificate.  Thus, the trial 
    judge was correct to say that consultation process in effect with respect 
    to the Harley report had been repealed, although it was repealed by s. 58 
    of the
2002 Act
, not by the transition order.

[52]

As well, the clause relied on by the appellant did not decree that 
    a consultation process would be specified in an order under s. 11.  The clause 
    merely recited that this would occur, as it must have occurred because s. 
    16(5) of the
2002 Act
specifies (in part) that the executive 
    director of the EAO must assess applications for environmental assessment 
    certificates in accordance with the procedure determined under s. 11(1), which, 
    in turn, states that the executive director must determine by order the scope 
    of assessments of reviewable projects and the procedures and methods for conducting 
    them.

[53]

Accordingly, there is nothing in this submission that would support 
    a legitimate expectation by the appellant that the previous process of consultation 
    would be followed.

[54]

The appellants second submission in relation to legitimate expectations 
    is as follows.  The appellant argues that the EAO issued terms of reference 
    to two consultants (Mr. Harley and Sierra) dealing with the same subject matter 
    and that, in substance, both required the consultant to work closely with 
    the appellant.  Thus, it says, since the EAO directed Mr. Harley to deal with 
    Glaciers concerns following his draft report, a process that took eight months, 
    it was entitled to expect that the EAO would direct Sierra to spend a similar 
    amount of time dealing with the appellants concerns about the Sierra report.  
    It submits that, by immediately incorporating Sierras findings into the assessment 
    report and submitting the report to the Ministers, the EAO defeated its legitimate 
    expectation that it would be afforded an opportunity to work closely with 
    Sierra for a period up to several months in order to attempt to persuade Sierra 
    that its conclusions were wrong.

[55]

The appellant contends further that the chambers judge erred in failing 
    to find that it had a legitimate expectation that the process used to assess 
    Glaciers revised proposal would be similar to that used in assessing the 
    initial application under the old legislative scheme.  In particular, the 
    appellant submits, it could have received a fair hearing only if Sierra, like 
    Mr. Harley, had physically assessed the Glacier Creek area in bad weather 
    and had consulted neutral helicopter pilots and ski guides with personal 
    knowledge of the circumstances in order to determine whether, as a matter 
    of observable fact, the appellant could gain access to the Glacier Creek area 
    by helicopter under such conditions.  Since Sierra based its analysis on a 
    review of historical records, the appellant says, it was denied an opportunity 
    to influence Sierras opinion and to attempt to persuade it to change its 
    pre-conceived opinion favouring Glaciers position.

[56]

In my view, there is simply no merit in these submissions.  The procedures 
    enacted in the
2002 Act
replaced those that were in effect during 
    the first several years of review of the Glacier project.  It is clear, in 
    my view, that the legislative purpose was to eliminate delay and to expedite 
    the review of applications.  The appellant could not reasonably have believed 
    otherwise in the circumstances.  Moreover, the appellant knew that the Sierra 
    assessment was to be carried out in a short period of time in the early summer 
    months and that the focus of the analysis was to be on documentary records.  
    In those circumstances, the suggestion that the appellant expected that Sierra 
    would physically investigate the skiing areas in bad weather, as Mr. Harley 
    had done during winter conditions, is not credible.

[57]

Accordingly, I would reject the submission that the chambers judge 
    erred in failing to find that the assessment process did not take account 
    of the appellants legitimate expectations.

4.
The alleged breach in the sequence of delivery of documents

[58]

The appellants next submission is that the chambers judge erred in 
    concluding that the breach of procedural fairness occasioned by the EAOs 
    forwarding its assessment report and recommendations to the Ministers before 
    receiving the appellants comments on the Sierra report had been cured by 
    the later delivery of those comments.  The appellant submits that the delivery 
    of its criticisms of the Sierra report could not remedy the failure to afford 
    it a fair hearing because the criticisms were a response to Sierras incorrect 
    approach and it was never given an opportunity to present its case fully and 
    fairly before Sierra reached the conclusions it had reached in advance of 
    its meeting with the appellant.

[59]

I am not persuaded that the chambers judge erred in his reasons for 
    rejecting this submission.  That a fresh hearing can remedy an earlier breach 
    of procedural fairness is a question of law on which the appellant concedes 
    that the chambers judge was correct.  That the fresh hearing in this case 
    cured the earlier breach was a finding of fact that can be supported on the 
    evidence that was before the chambers judge.  No error of fact has been identified 
    that would permit us to intervene.

[60]

I would also reject the appellants submission that the Ministers lacked 
    jurisdiction to issue the certificate on the basis that the assessment report 
    before them was not an assessment report within the meaning of s. 17 because 
    there was a breach of procedural fairness in the process antecedent to the 
    report.  The appellant cited no authority for that proposition.  The document 
    in question was an assessment report on a plain-meaning reading of the definition 
    of that phrase in s. 1 of the
2002 Act
, which says that assessment 
    report means a written report submitted to ministers under s. 17(2), summarizing 
    the procedures followed during, and the findings of, an assessment.

[61]

The essence of the appellants complaint is not really an absence of 
    jurisdiction.  Rather, it is that the Ministers were not given the appellants 
    views and its evidence in the assessment report.

[62]

The assessment report was a lengthy document, as I have already noted.  
    It set out in considerable detail various concerns arising from the project, 
    including environmental issues, socio-economic and community issues, administrative 
    issues, and First Nations issues.  The appellant is correct that the four 
    pages devoted to the potential negative effects on its business did not include 
    the appellants objection to Sierras conclusion that it could mitigate any 
    losses by shifting its operations to the Glacier Creek area.  However, the 
    assessment report did state that the inability to access Glacier Creek during 
    bad weather was debatable.  Moreover, the assessment report stated the appellants 
    concerns that, if the project should be approved, it would put it out of business.  
    As well, the report summarized the Harley reports conclusions in that regard.  
    It also referred to the appellants assertion that safety was a factor in 
    its decision to conduct the bulk of its business in the Jumbo Creek Valley, 
    which implied that other areas such as Glacier Creek were less safe.

[63]

Accordingly, the assessment report identified that there was a question 
    whether the Glacier Creek area was inaccessible in bad weather and, if it 
    was, that the appellants business could be adversely and perhaps fatally 
    affected.  The fact that this contention was not presented in the assessment 
    report as a direct response by the appellant to the Sierra report is inconsequential 
    in terms of procedural fairness.

[64]

At the conclusion of his introductory remarks in his reasons for judgment, 
    the chambers judge quoted s. 9(1) of the
Judicial Review Procedure Act
:

9
(1)    
    On an application for judicial review of a statutory power of decision, the 
    court may refuse relief if

(a)        the sole ground for relief established is a defect in form 
    or a technical irregularity, and

(b)        the court finds that no substantial wrong or miscarriage of 
    justice has occurred.

He alluded to this language later in his reasons when 
    he said,

[68]      
    In the result, I conclude that any breach of procedural fairness demonstrated 
    by the timing and manner of the receipt of submissions of R.K. by the EAO 
    and its comment upon them was technical and not substantial in nature.

and 
    later still,

[78]      
    . . . As noted above, while there may have been technical faults in the process 
    leading to the issuance of the EA Certificate by the Ministers, those irregularities 
    were not substantial and do not merit the remedy sought by R.K.  In the result, 
    I dismiss the petition of R.K.

[65]

In my view, the chambers judge found that, if there were any breaches 
    of procedural fairness, they amounted to technical irregularities and no substantial 
    wrong or miscarriage of justice had occurred.  If he did, I would agree with 
    him.  I am satisfied that the opportunities afforded the appellant to put 
    forward its views and its evidence were fully sufficient to meet the requirements 
    of natural justice.

Conclusion

[66]

For those reasons, 
    I would dismiss the appeal.

The Honourable 
    Mr. Justice Smith

I agree:

The Honourable Madam Justice Saunders

I agree:

The Honourable 
    Madam Justice Levine


